991 F.2d 787
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James M. BURROW, Jr., Plaintiff-Appellant,v.GEORGIA-PACIFIC CORPORATION, Defendant-Appellee.
No. 92-2492.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 20, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-92-503-R)
James M. Burrow, Jr., Appellant Pro Se.
Christine Hope Perdue, Charles F. Martel, HUNTON & WILLIAMS, for Appellee.
E.D.Va.
AFFIRMED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
James M. Burrow, Jr., appeals from the district court's order dismissing his action without prejudice for failure to state a claim under Fed.  R. Civ. P. 12(b)(6).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Burrow v. Georgia-Pacific Corp., No. CA-92-503-R (E.D. Va.  Oct. 29, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED